 

EXHIBIT 10.1

 

November 2, 2005

 

 

Mr. Marc P. Flores

President and Chief Executive Officer

c/o MedicalCV, Inc.

9725 South Robert Trail

Inver Grove Heights, MN 55077

 

Dear Mr. Flores:

 

Reference is made to your offer letter dated August 27, 2004 (the “Offer
Letter”), pursuant to which MedicalCV, Inc. (the “Company”) employed you as its
President and Chief Executive Officer. The Offer Letter described the Company’s
obligation to reimburse you for certain expenses in connection with the sale of
your Nevada home, relocation expenses and expenses in connection with the
establishment of a Minnesota residence (“Relocation Expenses”). The Board of
Directors of the Company has approved the following revised arrangements.

 

Since the commencement of your employment, you have continued to maintain your
Nevada home while commuting to the Twin Cities area. The Company and you
determined that this strategy was reasonable and acceptable in view of the fact
that initially, the Company’s financial condition was uncertain, you and other
members of senior management spent much of your time traveling to the East and
West coasts in connection with meetings with financing sources and for meetings
in various states at medical centers with physicians. During this time, your
family, including school-age children, was rooted in the Lake Tahoe, Nevada
community. Now that the Company has received its funding for operations in 2005
and most of 2006, you have determined to move your family to Minnesota. You will
be living in a temporary rented residence. Your move to Minnesota should be
completed by November 5, 2005. During the period of your residence in Nevada,
the Company has paid all of your travel expenses, including reimbursing you for
travel to Minnesota. The Company has also reimbursed you for lodging expenses.
The Company’s outlay for reimbursement of your travel and lodging expenses will
substantially reduce when you complete your move of residence to Minnesota. The
Company believes that a move of residence to Minnesota will reduce your burden
of travel and will ease the burden on your family due to your commuting
schedule.

 

You have not sold your Nevada residence to date and have advised the Company
that this is an inopportune time to put your home on the market. You have
advised the Company that when you determine to sell your Nevada residence, the
prime time for offering it for sale would be during the spring and summer
months. In the meantime, to assist you with the additional financial burden of
maintaining the temporary Twin Cities residence, the Company agrees to pay you
for a period of one year commencing November 1, 2005, a supplemental payment, in
addition to your agreed-upon salary and bonus compensation, in the amount of
$2,500 per month. Such monthly payment will end on November 1, 2006, or earlier
if you sell your Nevada residence. The Company will also reimburse you for the
cost of transporting your family, pets, personal vehicles and household goods to
the temporary Minnesota residence.

 

In addition, the Company agrees to pay or reimburse to you the following
Relocation Expenses if you sell your home in Nevada and move to Minnesota:

 

--------------------------------------------------------------------------------


 

1.                                       Packing, transport and delivery of your
household goods by a national freight carrier.

 

2.                                       Reasonable and customary real estate
closing costs for the sale of your home, excluding seller paid points, prorated
taxes, prorated interest and seller’s allowances.

 

3.                                       Customary closing costs for the
purchase of your Minnesota residence, with a maximum of 1 percent for a loan
origination fee and excluding discount points, prepaids and homeowner
association fees.

 

All expenses are subject to Company review for reasonableness and will be
reimbursed only to the extent they are incurred on or before November 1, 2006.

 

To the extent the above benefits result in additional taxable wages to you, the
Company will make a separate payment to you for each tax year in which you
receive either the supplemental payment or Relocation Expenses to cover such
additional state or federal income taxes.

 

The understanding reached in this Letter-Agreement will supersede all prior
understandings and agreements concerning the subject matter hereof, including
your Employment Agreement, dated August 8, 2005. The provisions for payments to
you in this Letter-Agreement will terminate upon the termination of your
employment, except to the extent you have incurred or submitted a reimbursement
expense prior to such termination.

 

If this letter correctly sets forth the understanding we have reached, please
indicate your acceptance by signing and returning one copy of this letter.

 

 

Very truly yours,

 

 

 

 

 

/s/ Susan L. Critzer

 

 

Susan L. Critzer

 

Chairperson

 

Agreed and accepted, effective November 3, 2005

 

 

/s/ Marc P. Flores

 

Marc P. Flores

 

--------------------------------------------------------------------------------